EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Rossler on July 22, 2021.

The application has been amended as follows: 
Claims 1-9 are cancelled.
In claim 10, line 4, “pipeline” is deleted and --pipeline, the series of impulses-- inserted therefor.
In claim 10, line 4, “and amplitude” is deleted.
In claim 10, line 5, “a selected section” is deleted and --the selected section of-- inserted therefor.
In claim 11, line 1, “the predetermined range includes a set of” is deleted and --the at least one vibration sensor and band pass filter are configured to monitor-- inserted therefor.
In claim 11, line 2, --predetermined-- is inserted before “range”.
In claim 12, line 1, “the predetermined range” is deleted and --the at least one vibration sensor and band pass filter are configured to monitor frequencies in a predetermined range that-- inserted therefor.
In claim 13, line 1, “the predetermined range” is deleted and --the at least one vibration sensor and band pass filter are configured to monitor frequencies in a predetermined range that-- inserted therefor.
In claim 18, line 1, “impulse includes a” is deleted and --extends-- is added to the end of the line.
In claim 20, line 25, a semicolon is added to the end of the line.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches a method for detecting a pipeline pig traveling within a pipeline comprising sensing a series of impulses caused by changes in momentum of the pig as it continually accelerates and decelerates during its travel between adjacent sources of vibration, the adjacent sources of vibration selected from the group consisting of pipeline pumps, motors, and compressors; pipeline product and pipeline product flow; pipeline valves; pipeline weld seams; pipeline pig launchers and receivers; and pipeline reducers.
Brown (US 5,549,000) discloses a method for detecting a pipeline pig (e.g. 12) traveling within a pipeline (e.g. 10, claim 3) comprising sensing a series of impulses caused by changes in momentum of the pig as it accelerates and decelerates during its travel (e.g. claim 3) but the travel is not between adjacent sources of vibration, the adjacent sources of vibration selected from the group consisting of pipeline pumps, motors, and compressors; pipeline product and pipeline product flow; pipeline valves; pipeline weld seams; pipeline pig launchers and receivers; and pipeline reducers.  There is no teaching to sense a series of impulses caused by the pig as it continually accelerates and decelerates during its travel between adjacent sources of vibration.
Hill (US 2011/0139538) discloses a method for detecting a pipeline pig (e.g. 208) traveling within a pipeline (e.g. 206, claim 21) comprising sensing a series of impulses caused by changes in momentum of the pig as it accelerates and decelerates during its travel (e.g. paragraphs 0014 and 0077) but the impulses are caused by adjacent sources of vibration (e.g. paragraph 0035) and therefore cannot be between adjacent sources of vibration, the adjacent sources of vibration selected from the group consisting of pipeline pumps, motors, and compressors; pipeline product and pipeline product flow; pipeline valves; pipeline weld seams; pipeline pig launchers and receivers; and pipeline reducers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678